Title: From James Madison to Noah Webster, 20 August 1801
From: Madison, James
To: Webster, Noah


Letter not found. 20 August 1801. Acknowledged in Webster to JM, 30 Nov. 1801. Discusses administration policy for appointments and removals in government in response to Webster’s letter of 18 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:436–41). For Jefferson’s suggestions on its contents, see Jefferson to JM, 13 Aug. 1801.
